The judgment is affirmed.
                              On Rehearing.
Application is made that the judgment of affirmance in this cause be set aside. The bill of exceptions shows that it was presented to and signed by the judge presiding within the time allowed by law. The correctness of this is questioned, however, by *Page 680 
the affidavit of counsel, which affirms such not to have been the case. There is no denial of the facts set out in the affidavit.
It may be shown by affidavit that a bill of exceptions was not presented and signed within the time allowed by law, although it appears on its face to have been presented to and signed by the trial judge within such time. Johnson v. Frix,177 Ala. 251, 58 So. 427; Cameron v. North B'ham Saving Bank,17 Ala. App. 210, 84 So. 569; Dement v. Central of Ga. R. Co. 202 Ala. 498, 80 So. 882.
Application overruled.